PER CURIAM.
Craig Arron Hooper seeks to appeal the district court’s order dismissing his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.2001) and denying his fourth motion for an extension of time in which to file a response to the State’s motion to dismiss. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. See Hooper v. Angelone, No. CA-01-379-3 (E.D.Va. Nov. 28, 2001). We deny Hooper’s motion for transcripts at Government expense. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.